PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Meskens et al.
Application No. 13/457,325
Filed: 26 Apr 2012
For: WIRELESS COMMUNICATION BETWEEN DEVICES OF A HEARING PROSTHESIS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed March 2, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

On September 25, 2013, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on December 27, 2013. On April 4, 2014, the Office mailed a Notice of Abandonment.  On March 2, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3) above. In particular, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. If a patent practitioner previously had power of attorney to act on behalf of applicant during this period, the present patent practitioner should make a diligent effort to contact prior counsel and inquire as to the circumstances surrounding the period of delay during the time the practitioner had authority to act. No documentary evidence or affidavit is required. Rather, the patent practitioner with power of attorney presently may make a statement as to the facts surrounding the delay as provided by prior counsel to support a conclusions that the entire delay was unintentional. The Office further notes that if the applicant assigned the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form. This is not a final agency action within the meaning of 5 U.S.C. § 704. Any renewed petition under 37 CFR 1.137(a) must include a statement showing the entire period of delay is unintentional as described above.  
No further petition fee is required.

The Office notes applicant submitted $1480 fee for a three-month extension of time on March 2, 2021, after the maximum period for reply. A petition for an extension of time under 37 CFR 1.136  and a fee for such an extension of time are not required to be included with the reply submitted with a petition to revive under 37 CFR 1.137(a). See MPEP 711.03(c)(II)(A). A petition for extension of time under 37 CFR 1.136(a) and the fee as set forth in 37 CFR 1.17(a) must be submitted within the extendable period for reply. See MPEP 710.02(e). While the shortened period may be extended within the limits of the statutory six months period, no Id. Accordingly, the $1480 extension of time fee is inappropriate. Applicant may request a refund of the $1480 as follows.

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.






    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).